 

INTIVA BIOPHARMA INC.

 

2018 EQUITY INCENTIVE PLAN

 

 

 

 

Table of Contents

 



1. PURPOSE 1 2. SHARES SUBJECT TO THE PLAN 1 2.1. Number of Shares Available 1
2.2. Lapsed, Returned Awards 1 2.3. Minimum Share Reserve 1 2.4. Automatic Share
Reserve Increase 1 2.5. Limitations 2 2.6. Adjustment of Shares 2 3. ELIGIBILITY
2 4. ADMINISTRATION 2 4.1. Committee Composition; Authority 2 4.2. Committee
Interpretation and Discretion 4 4.3. Section 162(m) of the Code and Section 16
of the Exchange Act 4 4.4. Documentation 5 4.5. Foreign Award Recipients 5 5.
OPTIONS 5 5.1. Option Grant 5 5.2. Date of Grant 5 5.3. Exercise Period 6 5.4.
Exercise Price 6 5.5. Method of Exercise 6 5.6. Termination of Service 6 5.7.
Limitations on Exercise 7 5.8. Limitations on ISOs 7 5.9. Modification,
Extension or Renewal 8 5.10. No Disqualification 8 6. RESTRICTED STOCK AWARDS 8
6.1. Restricted Stock Purchase Agreement 8 6.2. Purchase Price 8 6.3. Terms of
Restricted Stock Awards 8 6.4. Termination of Service 9 7. STOCK BONUS AWARDS 9
7.1. Terms of Stock Bonus Awards 9

 



i

 

 

7.2. Form of Payment to Participant 9 7.3. Termination of Service 9 8. STOCK
APPRECIATION RIGHTS 9 8.1. Terms of SARs 10 8.2. Exercise Period and Expiration
Date 10 8.3. Form of Settlement 10 8.4. Termination of Service 10 9. PAYMENT FOR
SHARE PURCHASES 10 10. GRANTS TO NON-EMPLOYEE DIRECTORS 11 11. WITHHOLDING TAXES
11 11.1. Withholding Generally 11 11.2. Stock Withholding 11 12. TRANSFERABILITY
11 12.1. Transfer Generally 11 12.2. Award Transfer Program 12 13. PRIVILEGES OF
STOCK OWNERSHIP; RESTRICTIONS ON SHARES 12 13.1. Voting and Dividends 12 13.2.
Restrictions on Shares 13 14. CERTIFICATES 13 15. ESCROW; PLEDGE OF SHARES 13
16. REPRICING; EXCHANGE AND BUYOUT OF AWARDS 13 17. SECURITIES LAW AND OTHER
REGULATORY COMPLIANCE 14 18. NO OBLIGATION TO EMPLOY 14 19. CORPORATE
TRANSACTIONS 14 19.1. Assumption or Replacement of Awards by Successor 14 19.2.
Assumption of Awards by Intiva 14 19.3. Non-Employee Directors’ Awards 15 20.
ADOPTION AND STOCKHOLDER APPROVAL 15 21. TERM OF PLAN/GOVERNING LAW 15 22.
AMENDMENT OR TERMINATION OF PLAN 15 23. NONEXCLUSIVITY OF THE PLAN 15 24.
INSIDER TRADING POLICY 15 25. ALL AWARDS SUBJECT TO COMPANY CLAWBACK OR
RECOUPMENT POLICY 16 26. DEFINITIONS 16



 

ii

 



 



INTIVA BIOPHARMA INC.

 

2018 EQUITY INCENTIVE PLAN

 

1. PURPOSE. The purpose of this Plan is to provide incentives to attract, retain
and motivate eligible persons whose present and potential contributions are
important to the success of Intiva, and any Parents, Subsidiaries and Affiliates
that exist now or in the future, by offering them an opportunity to participate
in Intiva’s future performance through the grant of Awards. Capitalized terms
not defined elsewhere in the text are defined in Section 26.

 

2. SHARES SUBJECT TO THE PLAN.

 

2.1. Number of Shares Available. Subject to Sections 2.6 and 19 and any other
applicable provisions hereof, the total number of Shares reserved and available
for grant and issuance pursuant to this Plan as of the date of adoption of the
Plan by the Board, is Eight Million (8,000,000) Shares, plus (a) any reserved
shares not issued or subject to outstanding grants under Intiva’s 2017 Stock
Incentive Plan (the “Prior Plan”) on the Effective Date (as defined below), and
(b) shares that are subject to awards granted under the Prior Plan that cease to
be subject to such awards by forfeiture or otherwise after the Effective Date.

 

2.2. Lapsed, Returned Awards. Shares subject to Awards, and Shares issued under
the Plan under any Award, will again be available for grant and issuance in
connection with subsequent Awards under this Plan to the extent such Shares: (a)
are subject to issuance upon exercise of an Option or SAR granted under this
Plan but which cease to be subject to the Option or SAR for any reason other
than exercise of the Option or SAR; (b) are subject to Awards granted under this
Plan that are forfeited or are repurchased by Intiva at the original issue
price; (c) are subject to Awards granted under this Plan that otherwise
terminate without such Shares being issued; or (d) are surrendered pursuant to
an Exchange Program. To the extent an Award under the Plan is paid out in cash
rather than Shares, such cash payment will not result in reducing the number of
Shares available for issuance under the Plan. Shares used to pay the exercise
price of an Award or withheld to satisfy the tax withholding obligations related
to an Award will become available for future grant or sale under the Plan. For
the avoidance of doubt, Shares that otherwise become available for grant and
issuance because of the provisions of this Section 2.2 will not include Shares
subject to Awards that initially became available because of the substitution
clause in Section 19.2 hereof.

 

2.3. Minimum Share Reserve. At all times Intiva will reserve and keep available
a sufficient number of Shares as will be required to satisfy the requirements of
all outstanding Awards granted under this Plan.

 

2.4. Automatic Share Reserve Increase. The number of Shares available for grant
and issuance under the Plan will be increased on July 1, of each of the first
ten (10) calendar years during the term of the Plan, by the lesser of (a)
fifteen percent (15%) of the number of Shares issued during the most recently
completed fiscal year or (b) such number of Shares determined by the Board.

 

Intiva BioPharma Inc. 2018 Equity Incentive Plan - Page 1

 

 

2.5. Limitations. No more than eighty percent (80%) Shares will be issued
pursuant to the exercise of ISOs.

 

2.6. Adjustment of Shares. If the number of outstanding Shares is changed by a
stock dividend, extraordinary dividends or distributions (whether in cash,
shares or other property, other than a regular cash dividend) recapitalization,
stock split, reverse stock split, subdivision, combination, consolidation,
reclassification, spin-off or similar change in the capital structure of Intiva,
without consideration, then (a) the number and class of Shares reserved for
issuance and future grant under the Plan set forth in Section 2.1, including
shares reserved under sub-clauses (a) and (b) of Section 2.1, (b) the Exercise
Prices of and number and class of Shares subject to outstanding Options and
SARs, (c) the number and class of Shares subject to other outstanding Awards,
(d) the maximum number and class of Shares that may be issued as ISOs set forth
in Section 2.5, (e) the maximum number and class of Shares that may be issued to
an individual or to a new Employee in any one calendar year set forth in Section
3 and (f) the number and class of Shares that may be granted as Awards to
Non-Employee Directors as set forth in Section 10, will be proportionately
adjusted, subject to any required action by the Board or the stockholders of
Intiva and in compliance with applicable securities laws; provided that
fractions of a Share will not be issued.

 

If, by reason of an adjustment pursuant to this Section 2.6, a Participant’s
Award Agreement or other agreement related to any Award or the Shares subject to
such Award covers additional or different shares of stock or securities, then
such additional or different shares, and the Award Agreement or such other
agreement in respect thereof, will be subject to all of the terms, conditions
and restrictions which were applicable to the Award or the Shares subject to
such Award prior to such adjustment.

 

3. ELIGIBILITY. ISOs may be granted only to Employees. All other Awards may be
granted to Employees, Consultants, Directors and Non-Employee Directors;
provided such Consultants, Directors and Non-Employee Directors render bona fide
services not in connection with the offer and sale of securities in a
capital-raising transaction. No Participant will be eligible to receive an Award
or Awards for more than one million (1,000,000) Shares in any calendar year
under this Plan except that new Employees of Intiva or of a Parent or Subsidiary
of Intiva are eligible to be granted up to a maximum of an Award or Awards for
two million (2,000,000) Shares in the calendar year in which they commence their
employment.

 

4. ADMINISTRATION.

 

4.1. Committee Composition; Authority. This Plan will be administered by the
Committee or by the Board acting as the Committee. Subject to the general
purposes, terms and conditions of this Plan, and to the direction of the Board,
the Committee will have full power to implement and carry out this Plan, except,
however, the Board will establish the terms for the grant of an Award to
Non-Employee Directors. The Committee will have the authority to:

 

(a) construe and interpret this Plan, any Award Agreement and any other
agreement or document executed pursuant to this Plan;

 



Intiva BioPharma Inc. 2018 Equity Incentive Plan - Page 2

 

 

(b) prescribe, amend and rescind rules and regulations relating to this Plan or
any Award;

 

(c) select persons to receive Awards;

 

(d) determine the form and terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder. Such terms and conditions include,
but are not limited to, the Exercise Price, the time or times when Awards may
vest and be exercised (which may be based on performance criteria) or settled,
any vesting acceleration or waiver of forfeiture restrictions, the method to
satisfy tax withholding obligations or any other tax liability legally due and
any restriction or limitation regarding any Award or the Shares relating
thereto, based in each case on such factors as the Committee will determine;

 

(e) determine the number of Shares or other consideration subject to Awards;

 

(f) determine the Fair Market Value in good faith and interpret the applicable
provisions of this Plan and the definition of Fair Market Value in connection
with circumstances that impact the Fair Market Value, if necessary;

 

(g) determine whether Awards will be granted singly, in combination with, in
tandem with, in replacement of, or as alternatives to, other Awards under this
Plan or any other incentive or compensation plan of Intiva or any Parent,
Subsidiary or Affiliate;

 

(h) grant waivers of Plan or Award conditions;

 

(i) determine the vesting, exercisability and payment of Awards;

 

(j) correct any defect, supply any omission or reconcile any inconsistency in
this Plan, any Award or any Award Agreement;

 

(k) determine whether an Award has been vested and/or earned;

 

(l) determine the terms and conditions of any, and to institute any Exchange
Program;

 

(m) reduce or waive any criteria with respect to Performance Factors;

 

(n) adjust Performance Factors to take into account changes in law and
accounting or tax rules as the Committee deems necessary or appropriate to
reflect the impact of extraordinary or unusual items, events or circumstances to
avoid windfalls or hardships provided that such adjustments are consistent with
the regulations promulgated under Section 162(m) of the Code with respect to
persons whose compensation is subject to Section 162(m) of the Code;

 

(o) adopt rules and/or procedures (including the adoption of any subplan under
this Plan) relating to the operation and administration of the Plan to
accommodate requirements of local law and procedures outside of the United
States;

 

Intiva BioPharma Inc. 2018 Equity Incentive Plan - Page 3

 

 

(p) make all other determinations necessary or advisable for the administration
of this Plan; and

 

(q) delegate any of the foregoing to one or more executive officers pursuant to
a specific delegation as permitted by applicable law, including Section 157(c)
of the Delaware General Corporation Law.

 

4.2. Committee Interpretation and Discretion. Any determination made by the
Committee with respect to any Award will be made in its sole discretion at the
time of grant of the Award or, unless in contravention of any express term of
the Plan or Award, at any later time, and such determination will be final and
binding on Intiva and all persons having an interest in any Award under the
Plan. Any dispute regarding the interpretation of the Plan or any Award
Agreement will be submitted by the Participant or Intiva to the Committee for
review. The resolution of such a dispute by the Committee will be final and
binding on Intiva and the Participant. The Committee may delegate to one or more
executive officers the authority to review and resolve disputes with respect to
Awards held by Participants who are not Insiders, and such resolution will be
final and binding on Intiva and the Participant.

 

4.3. Section 162(m) of the Code and Section 16 of the Exchange Act. When
necessary or desirable for an Award to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Committee administering the
Plan in accordance with the requirements of Rule 16b-3 and Section 162(m) of the
Code will consist of at least two individuals, each of whom qualifies as (a) a
Non-Employee Director under Rule 16b-3, and (b) an “outside director” pursuant
to Code Section 162(m) and the regulations issued thereunder. At least two (or a
majority if more than two then serve on the Committee) such “outside directors”
will approve the grant of such Award and timely determine (as applicable) the
Performance Period and any Performance Factors upon which vesting or settlement
of any portion of such Award is to be subject. When required by Section 162(m)
of the Code, prior to settlement of any such Award at least two (or a majority
if more than two then serve on the Committee) such “outside directors” then
serving on the Committee will determine and certify in writing the extent to
which such Performance Factors have been timely achieved and the extent to which
the Shares subject to such Award have thereby been earned. Awards granted to
Participants who are subject to Section 16 of the Exchange Act must be approved
by two or more “non-employee directors” (as defined in the regulations
promulgated under Section 16 of the Exchange Act). With respect to Participants
whose compensation is subject to Section 162(m) of the Code, and provided that
such adjustments are consistent with the regulations promulgated under Section
162(m) of the Code, the Committee may adjust the performance goals to account
for changes in law and accounting and to make such adjustments as the Committee
deems necessary or appropriate to reflect the impact of extraordinary or unusual
items, events or circumstances to avoid windfalls or hardships, including
without limitation (a) restructurings, discontinued operations, extraordinary
items, and other unusual or non-recurring charges, (b) an event either not
directly related to the operations of Intiva or not within the reasonable
control of Intiva’s management, or (c) a change in accounting standards required
by generally accepted accounting principles.

 

Intiva BioPharma Inc. 2018 Equity Incentive Plan - Page 4

 

 

4.4. Documentation. The Award Agreement for a given Award, the Plan and any
other documents may be delivered to, and accepted by, a Participant or any other
person in any manner (including electronic distribution or posting) that meets
applicable legal requirements.

 

4.5. Foreign Award Recipients. Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws and practices in other countries in
which Intiva, its Subsidiaries and Affiliates operate or have Employees or other
individuals eligible for Awards, the Committee, in its sole discretion, will
have the power and authority to: (a) determine which Subsidiaries and Affiliates
will be covered by the Plan; (b) determine which individuals outside the United
States are eligible to participate in the Plan, which may include individuals
who provide services to Intiva, Subsidiary or Affiliate under an agreement with
a foreign nation or agency; (c) modify the terms and conditions of any Award
granted to individuals outside the United States or foreign nationals to comply
with applicable foreign laws, policies, customs and practices; (d) establish
subplans and modify exercise procedures and other terms and procedures, to the
extent the Committee determines such actions to be necessary or advisable (and
such subplans and/or modifications will be attached to this Plan as appendices);
provided, however, that no such subplans and/or modifications will increase the
share limitations contained in Section 2.1 hereof; and (e) take any action,
before or after an Award is made, that the Committee determines to be necessary
or advisable to obtain approval or comply with any local governmental regulatory
exemptions or approvals. Notwithstanding the foregoing, the Committee may not
take any actions hereunder, and no Awards will be granted, that would violate
the Exchange Act or any other applicable United States securities law, the Code,
or any other applicable United States governing statute or law.

 

5. OPTIONS. An Option is the right but not the obligation to purchase a Share,
subject to certain conditions, if applicable. The Committee may grant Options to
eligible Employees, Consultants and Directors and will determine whether such
Options will be Incentive Stock Options within the meaning of the Code (“ISOs”)
or Nonqualified Stock Options (“NSOs”), the number of Shares subject to the
Option, the Exercise Price of the Option, the period during which the Option may
vest and be exercised, and all other terms and conditions of the Option, subject
to the following terms of this section.

 

5.1. Option Grant. Each Option granted under this Plan will identify the Option
as an ISO or an NSO. An Option may be, but need not be, awarded upon
satisfaction of such Performance Factors during any Performance Period as are
set out in advance in the Participant’s individual Award Agreement. If the
Option is being earned upon the satisfaction of Performance Factors, then the
Committee will: (a) determine the nature, length and starting date of any
Performance Period for each Option; and (b) select from among the Performance
Factors to be used to measure the performance, if any. Performance Periods may
overlap and Participants may participate simultaneously with respect to Options
that are subject to different performance goals and other criteria.

 

5.2. Date of Grant. The date of grant of an Option will be the date on which the
Committee makes the determination to grant such Option, or a specified future
date. The Award Agreement and a copy of this Plan will be delivered to the
Participant within a reasonable time after the granting of the Option.

 

Intiva BioPharma Inc. 2018 Equity Incentive Plan - Page 5

 

 

5.3. Exercise Period. Options may be vested and exercisable within the times or
upon the conditions as set forth in the Award Agreement governing such Option;
provided, however, that no Option will be exercisable after the expiration of
ten (10) years from the date the Option is granted; and provided further that no
ISO granted to a person who, at the time the ISO is granted, directly or by
attribution owns more than ten percent (10%) of the total combined voting power
of all classes of stock of Intiva or of any Parent or Subsidiary (“Ten Percent
Stockholder”) will be exercisable after the expiration of five (5) years from
the date the ISO is granted. The Committee also may provide for Options to
become exercisable at one time or from time to time, periodically or otherwise,
in such number of Shares or percentage of Shares as the Committee determines.

 

5.4. Exercise Price. The Exercise Price of an Option will be determined by the
Committee when the Option is granted; provided that: (a) the Exercise Price of
an Option will be not less than one hundred percent (100%) of the Fair Market
Value of the Shares on the date of grant and (b) the Exercise Price of any ISO
granted to a Ten Percent Stockholder will not be less than one hundred ten
percent (110%) of the Fair Market Value of the Shares on the date of grant.
Payment for the Shares purchased may be made in accordance with Section 9 and
the Award Agreement and in accordance with any procedures established by Intiva.

 

5.5. Method of Exercise. Any Option granted hereunder will be vested and
exercisable according to the terms of the Plan and at such times and under such
conditions as determined by the Committee and set forth in the Award Agreement.
An Option may not be exercised for a fraction of a Share. An Option will be
deemed exercised when Intiva receives: (a) notice of exercise (in such form as
the Committee may specify from time to time) from the person entitled to
exercise the Option (and/or via electronic execution through the authorized
third party administrator), and (b) full payment for the Shares with respect to
which the Option is exercised (together with applicable withholding taxes). Full
payment may consist of any consideration and method of payment authorized by the
Committee and permitted by the Award Agreement and the Plan. Shares issued upon
exercise of an Option will be issued in the name of the Participant. Until the
Shares are issued (as evidenced by the appropriate entry on the books of Intiva
or of a duly authorized transfer agent of Intiva), no right to vote or receive
dividends or any other rights as a stockholder will exist with respect to the
Shares, notwithstanding the exercise of the Option. Intiva will issue (or cause
to be issued) such Shares promptly after the Option is exercised. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Shares are issued, except as provided in Section 2.6 of the Plan.
Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.

 

5.6. Termination of Service. If the Participant’s Service terminates for any
reason except for Cause or the Participant’s death or Disability, then the
Participant may exercise such Participant’s Options only to the extent that such
Options would have been exercisable by the Participant on the date Participant’s
Service terminates no later than three (3) months after the date Participant’s
Service terminates (or such shorter time period not less than thirty (30) days
or longer time period as may be determined by the Committee, with any exercise
beyond three (3) months after the date Participant’s Service terminates deemed
to be the exercise of an NSO), but in any event no later than the expiration
date of the Options.

 

Intiva BioPharma Inc. 2018 Equity Incentive Plan - Page 6

 

 

(a) Death. If the Participant’s Service terminates because of the Participant’s
death (or the Participant dies within three (3) months after Participant’s
Service terminates other than for Cause or because of the Participant’s
Disability), then the Participant’s Options may be exercised only to the extent
that such Options would have been exercisable by the Participant on the date
Participant’s Service terminates and must be exercised by the Participant’s
legal representative, or authorized assignee, no later than eighteen (18) months
after the date Participant’s Service terminates (or such shorter time period not
less than six (6) months or longer time period as may be determined by the
Committee), but in any event no later than the expiration date of the Options.

 

(b) Disability. If the Participant’s Service terminates because of the
Participant’s Disability, then the Participant’s Options may be exercised only
to the extent that such Options would have been exercisable by the Participant
on the date Participant’s Service terminates and must be exercised by the
Participant (or the Participant’s legal representative or authorized assignee)
no later than twelve (12) months after the date Participant’s Service terminates
(or such shorter time period not less than six (6) months or longer time period
as may be determined by the Committee, with any exercise beyond (a) three (3)
months after the date Participant’s Service terminates when the termination of
Service is for a Disability that is not a “permanent and total disability” as
defined in Section 22(e)(3) of the Code, or (b) twelve (12) months after the
date Participant’s Service terminates when the termination of Service is for a
Disability that is a “permanent and total disability” as defined in Section
22(e)(3) of the Code, deemed to be exercise of an NSO), but in any event no
later than the expiration date of the Options.

 

(c) Cause. If the Participant’s Service terminates for Cause, then Participant’s
Options will expire on such Participant’s date of termination of Service, or at
such later time and on such conditions as are determined by the Committee, but
in any event no later than the expiration date of the Options. Unless otherwise
provided in an employment agreement or Award Agreement, Cause will have the
meaning set forth in the Plan.

 

5.7. Limitations on Exercise. The Committee may specify a minimum number of
Shares that may be purchased on any exercise of an Option, provided that such
minimum number will not prevent any Participant from exercising the Option for
the full number of Shares for which it is then exercisable.

 

5.8. Limitations on ISOs. With respect to Awards granted as ISOs, to the extent
that the aggregate Fair Market Value of the Shares with respect to which such
ISOs are exercisable for the first time by the Participant during any calendar
year (under all plans of Intiva and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), such Options will be treated as NSOs. For
purposes of this Section 5.8, ISOs will be taken into account in the order in
which they were granted. The Fair Market Value of the Shares will be determined
as of the time the Option with respect to such Shares is granted. In the event
that the Code or the regulations promulgated thereunder are amended after the
Effective Date to provide for a different limit on the Fair Market Value of
Shares permitted to be subject to ISOs, such different limit will be
automatically incorporated herein and will apply to any Options granted after
the effective date of such amendment.

 

Intiva BioPharma Inc. 2018 Equity Incentive Plan - Page 7

 

 

5.9. Modification, Extension or Renewal. The Committee may modify, extend or
renew outstanding Options and authorize the grant of new Options in substitution
therefor, provided that any such action may not, without the written consent of
a Participant, impair any of such Participant’s rights under any Option
previously granted. Any outstanding ISO that is modified, extended, renewed or
otherwise altered will be treated in accordance with Section 424(h) of the Code.
Subject to Section 16 of this Plan, by written notice to affected Participants,
the Committee may reduce the Exercise Price of outstanding Options without the
consent of such Participants; provided, however, that the Exercise Price may not
be reduced below the Fair Market Value on the date the action is taken to reduce
the Exercise Price.

 

5.10. No Disqualification. Notwithstanding any other provision in this Plan, no
term of this Plan relating to ISOs will be interpreted, amended or altered, nor
will any discretion or authority granted under this Plan be exercised, so as to
disqualify this Plan under Section 422 of the Code or, without the consent of
the Participant affected, to disqualify any ISO under Section 422 of the Code.

 

6. RESTRICTED STOCK AWARDS. A Restricted Stock Award is an offer by Intiva to
sell to an eligible Employee, Consultant, or Director Shares that are subject to
restrictions (“Restricted Stock”). The Committee will determine to whom an offer
will be made, the number of Shares the Participant may purchase, the Purchase
Price, the restrictions under which the Shares will be subject and all other
terms and conditions of the Restricted Stock Award, subject to the Plan.

 

6.1. Restricted Stock Purchase Agreement. All purchases under a Restricted Stock
Award will be evidenced by an Award Agreement. Except as may otherwise be
provided in an Award Agreement, a Participant accepts a Restricted Stock Award
by signing and delivering to Intiva an Award Agreement with full payment of the
Purchase Price, within thirty (30) days from the date the Award Agreement was
delivered to the Participant. If the Participant does not accept such Award
within thirty (30) days, then the offer of such Restricted Stock Award will
terminate, unless the Committee determines otherwise.

 

6.2. Purchase Price. The Purchase Price for a Restricted Stock Award will be
determined by the Committee and may be less than Fair Market Value on the date
the Restricted Stock Award is granted. Payment of the Purchase Price must be
made in accordance with Section 9 of the Plan, and the Award Agreement and in
accordance with any procedures established by Intiva.

 

6.3. Terms of Restricted Stock Awards. Restricted Stock Awards will be subject
to such restrictions as the Committee may impose or are required by law. These
restrictions may be based on completion of a specified number of years of
service with Intiva or upon completion of Performance Factors, if any, during
any Performance Period as set out in advance in the Participant’s Award
Agreement. Prior to the grant of a Restricted Stock Award, the Committee will:
(a) determine the nature, length and starting date of any Performance Period for
the Restricted Stock Award; (b) select from among the Performance Factors to be
used to measure performance goals, if any; and (c) determine the number of
Shares that may be awarded to the Participant. Performance Periods may overlap
and a Participant may participate simultaneously with respect to Restricted
Stock Awards that are subject to different Performance Periods and having
different performance goals and other criteria.

 

Intiva BioPharma Inc. 2018 Equity Incentive Plan - Page 8

 

 

6.4. Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).

 

7. STOCK BONUS AWARDS. A Stock Bonus Award is an award to an eligible Employee,
Consultant, or Director of Shares for Services to be rendered or for past
Services already rendered to Intiva or any Parent, Subsidiary or Affiliate. All
Stock Bonus Awards will be made pursuant to an Award Agreement. No payment from
the Participant will be required for Shares awarded pursuant to a Stock Bonus
Award.

 

7.1. Terms of Stock Bonus Awards. The Committee will determine the number of
Shares to be awarded to the Participant under a Stock Bonus Award and any
restrictions thereon. These restrictions may be based upon completion of a
specified number of years of service with Intiva or upon satisfaction of
performance goals based on Performance Factors during any Performance Period as
set out in advance in the Participant’s Stock Bonus Agreement. Prior to the
grant of any Stock Bonus Award the Committee will: (a) determine the nature,
length and starting date of any Performance Period for the Stock Bonus Award;
(b) select from among the Performance Factors to be used to measure performance
goals; and (c) determine the number of Shares that may be awarded to the
Participant. Performance Periods may overlap and a Participant may participate
simultaneously with respect to Stock Bonus Awards that are subject to different
Performance Periods and different performance goals and other criteria.

 

7.2. Form of Payment to Participant. Payment may be made in the form of cash,
whole Shares, or a combination thereof, based on the Fair Market Value of the
Shares earned under a Stock Bonus Award on the date of payment, as determined in
the sole discretion of the Committee.

 

7.3. Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).

 

8. STOCK APPRECIATION RIGHTS. A Stock Appreciation Right (“SAR”) is an award to
an eligible Employee, Consultant, or Director that may be settled in cash, or
Shares (which may consist of Restricted Stock), having a value equal to (a) the
difference between the Fair Market Value on the date of exercise over the
Exercise Price multiplied by (b) the number of Shares with respect to which the
SAR is being settled (subject to any maximum number of Shares that may be
issuable as specified in an Award Agreement). All SARs will be made pursuant to
an Award Agreement.

 

Intiva BioPharma Inc. 2018 Equity Incentive Plan - Page 9

 

 

8.1. Terms of SARs. The Committee will determine the terms of each SAR
including, without limitation: (a) the number of Shares subject to the SAR; (b)
the Exercise Price and the time or times during which the SAR may be settled;
(c) the consideration to be distributed on settlement of the SAR; and (d) the
effect of the Participant’s termination of Service on each SAR. The Exercise
Price of the SAR will be determined by the Committee when the SAR is granted,
and may not be less than Fair Market Value of the Shares on the date of grant. A
SAR may be awarded upon satisfaction of Performance Factors, if any, during any
Performance Period as are set out in advance in the Participant’s individual
Award Agreement. If the SAR is being earned upon the satisfaction of Performance
Factors, then the Committee will: (x) determine the nature, length and starting
date of any Performance Period for each SAR; and (y) select from among the
Performance Factors to be used to measure the performance, if any. Performance
Periods may overlap and Participants may participate simultaneously with respect
to SARs that are subject to different Performance Factors and other criteria.

 

8.2. Exercise Period and Expiration Date. A SAR will be exercisable within the
times or upon the occurrence of events determined by the Committee and set forth
in the Award Agreement governing such SAR. The SAR Agreement will set forth the
expiration date; provided that no SAR will be exercisable after the expiration
of ten (10) years from the date the SAR is granted. The Committee may also
provide for SARs to become exercisable at one time or from time to time,
periodically or otherwise (including, without limitation, upon the attainment
during a Performance Period of performance goals based on Performance Factors),
in such number of Shares or percentage of the Shares subject to the SAR as the
Committee determines. Except as may be set forth in the Participant’s Award
Agreement, vesting ceases on the date Participant’s Service terminates (unless
determined otherwise by the Committee). Notwithstanding the foregoing, the rules
of Section 5.6 also will apply to SARs.

 

8.3. Form of Settlement. Upon exercise of a SAR, a Participant will be entitled
to receive payment from Intiva in an amount determined by multiplying (a) the
difference between the Fair Market Value of a Share on the date of exercise over
the Exercise Price; times (b) the number of Shares with respect to which the SAR
is exercised. At the discretion of the Committee, the payment from Intiva for
the SAR exercise may be in cash, in Shares of equivalent value, or in some
combination thereof. The portion of a SAR being settled may be paid currently or
on a deferred basis with such interest or Dividend Equivalent Right, if any, as
the Committee determines, provided that the terms of the SAR and any deferral
satisfy the requirements of Section 409A of the Code.

 

8.4. Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).

 

9. PAYMENT FOR SHARE PURCHASES. Payment from a Participant for Shares purchased
pursuant to this Plan may be made in cash or by check or, where expressly
approved for the Participant by the Committee and where permitted by law (and to
the extent not otherwise set forth in the applicable Award Agreement):

 

(a) by cancellation of indebtedness of Intiva to the Participant;

 

(b) by surrender of shares of Intiva held by the Participant that have a Fair
Market Value on the date of surrender equal to the aggregate exercise price of
the Shares as to which said Award will be exercised or settled;

 

Intiva BioPharma Inc. 2018 Equity Incentive Plan - Page 10

 

 

(c) by waiver of compensation due or accrued to the Participant for services
rendered or to be rendered to Intiva or a Parent or Subsidiary;

 

(d) by consideration received by Intiva pursuant to a broker-assisted or other
form of cashless exercise program implemented by Intiva in connection with the
Plan;

 

(e) by any combination of the foregoing; or

 

(f) by any other method of payment as is permitted by applicable law.

 

10. GRANTS TO NON-EMPLOYEE DIRECTORS. [RESERVED]

 

11. WITHHOLDING TAXES.

 

11.1. Withholding Generally. Whenever Shares are to be issued in satisfaction of
Awards granted under this Plan or a tax event occurs, Intiva may require the
Participant to remit to Intiva, or to the Parent, Subsidiary or Affiliate, as
applicable, employing the Participant, an amount sufficient to satisfy
applicable U.S. federal, state, local and international tax or any other tax or
social insurance liability (the “Tax-Related Items”) legally due from the
Participant prior to the delivery of Shares pursuant to exercise or settlement
of any Award. Whenever payments in satisfaction of Awards granted under this
Plan are to be made in cash, such payment will be net of an amount sufficient to
satisfy applicable withholding obligations for Tax-Related Items. Unless
otherwise determined by the Committee, the Fair Market Value of the Shares will
be determined as of the date that the taxes are required to be withheld and such
Shares will be valued based on the value of the actual trade or, if there is
none, the Fair Market Value of the Shares as of the previous trading day.

 

11.2. Stock Withholding. The Committee, or its delegate(s), as permitted by
applicable law, in its sole discretion and pursuant to such procedures as it may
specify from time to time and to limitations of local law, may require or permit
a Participant to satisfy such Tax Related Items legally due from the
Participant, in whole or in part by (without limitation) (a) paying cash, (b)
having Intiva withhold otherwise deliverable cash or Shares having a Fair Market
Value equal to the Tax-Related Items to be withheld, (c) delivering to Intiva
already-owned shares having a Fair Market Value equal to the Tax-Related Items
to be withheld or (d) withholding from the proceeds of the sale of otherwise
deliverable Shares acquired pursuant to an Award either through a voluntary sale
or through a mandatory sale arranged by Intiva. Intiva may withhold or account
for these Tax-Related Items by considering applicable statutory withholding
rates or other applicable withholding rates, including up to the maximum
permissible statutory tax rate for the applicable tax jurisdiction, to the
extent consistent with applicable laws.

 

12. TRANSFERABILITY.

 

12.1. Transfer Generally. Unless determined otherwise by the Committee or
pursuant to Section 12.2, an Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution. If the Committee makes an Award
transferable, including, without limitation, by instrument to an inter vivos or
testamentary trust in which the Awards are to be passed to beneficiaries upon
the death of the trustor (settlor) or by gift or by domestic relations order to
a Permitted Transferee, such Award will contain such additional terms and
conditions as the Committee deems appropriate. All Awards will be exercisable:
(a) during the Participant’s lifetime only by (i) the Participant, or (ii) the
Participant’s guardian or legal representative; (b) after the Participant’s
death, by the legal representative of the Participant’s heirs or legatees; and
(c) in the case of all awards except ISOs, by a Permitted Transferee.

 

Intiva BioPharma Inc. 2018 Equity Incentive Plan - Page 11

 

 

12.2. Award Transfer Program. Notwithstanding any contrary provision of the
Plan, the Committee will have all discretion and authority to determine and
implement the terms and conditions of any Award Transfer Program instituted
pursuant to this Section 12.2 and will have the authority to amend the terms of
any Award participating, or otherwise eligible to participate in, the Award
Transfer Program, including (but not limited to) the authority to (a) amend
(including to extend) the expiration date, post-termination exercise period
and/or forfeiture conditions of any such Award, (b) amend or remove any
provisions of the Award relating to the Award holder’s continued Service to
Intiva or any Parent, Subsidiary or Affiliate, (c) amend the permissible payment
methods with respect to the exercise or purchase of any such Award, (d) amend
the adjustments to be implemented in the event of changes in the capitalization
and other similar events with respect to such Award, and (e) make such other
changes to the terms of such Award as the Committee deems necessary or
appropriate in its sole discretion.

 

13. PRIVILEGES OF STOCK OWNERSHIP; RESTRICTIONS ON SHARES.

 

13.1. Voting and Dividends. No Participant will have any of the rights of a
stockholder with respect to any Shares until the Shares are issued to the
Participant, except for any Dividend Equivalent Rights permitted by an
applicable Award Agreement. Any Dividend Equivalent Rights will be subject to
the same vesting or performance conditions as the underlying Award. In addition,
the Committee may provide that any Dividend Equivalent Rights permitted by an
applicable Award Agreement will be deemed to have been reinvested in additional
Shares or otherwise reinvested. After Shares are issued to the Participant, the
Participant will be a stockholder and have all the rights of a stockholder with
respect to such Shares, including the right to vote and receive all dividends or
other distributions made or paid with respect to such Shares; provided, that if
such Shares are Restricted Stock, then any new, additional or different
securities the Participant may become entitled to receive with respect to such
Shares by virtue of a stock dividend, stock split or any other change in the
corporate or capital structure of Intiva will be subject to the same
restrictions as the Restricted Stock; provided, further, that the Participant
will have no right to such stock dividends or stock distributions with respect
to Unvested Shares, and any such dividends or stock distributions will be
accrued and paid only at such time, if any, as such Unvested Shares become
vested Shares. The Committee, in its discretion, may provide in the Award
Agreement evidencing any Award that the Participant will be entitled to Dividend
Equivalent Rights with respect to the payment of cash dividends on Shares
underlying an Award during the period beginning on the date the Award is granted
and ending, with respect to each Share subject to the Award, on the earlier of
the date on which the Award is exercised or settled or the date on which it is
forfeited provided, that no Dividend Equivalent Right will be paid with respect
to the Unvested Shares, and such dividends or stock distributions will be
accrued and paid only at such time, if any, as such Unvested Shares become
vested Shares. Such Dividend Equivalent Rights, if any, will be credited to the
Participant in the form of additional whole Shares as of the date of payment of
such cash dividends on Shares.

 

Intiva BioPharma Inc. 2018 Equity Incentive Plan - Page 12

 

 

13.2. Restrictions on Shares. At the discretion of the Committee, Intiva may
reserve to itself and/or its assignee(s) a right to repurchase (a “Right of
Repurchase”) a portion of any or all Unvested Shares held by a Participant
following such Participant’s termination of Service at any time within ninety
(90) days (or such longer or shorter time determined by the Committee) after the
later of the date Participant’s Service terminates and the date the Participant
purchases Shares under this Plan, for cash and/or cancellation of purchase money
indebtedness, at the Participant’s Purchase Price or Exercise Price, as the case
may be.

 

14. CERTIFICATES. All Shares or other securities whether or not certificated,
delivered under this Plan will be subject to such stock transfer orders, legends
and other restrictions as the Committee may deem necessary or advisable,
including restrictions under any applicable U.S. federal, state or foreign
securities law, or any rules, regulations and other requirements of the SEC or
any stock exchange or automated quotation system upon which the Shares may be
listed or quoted and any non-U.S. exchange controls or securities law
restrictions to which the Shares are subject.

 

15. ESCROW; PLEDGE OF SHARES. To enforce any restrictions on a Participant’s
Shares, the Committee may require the Participant to deposit all certificates
representing Shares, together with stock powers or other instruments of transfer
approved by the Committee, appropriately endorsed in blank, with Intiva or an
agent designated by Intiva to hold in escrow until such restrictions have lapsed
or terminated, and the Committee may cause a legend or legends referencing such
restrictions to be placed on the certificates. Any Participant who is permitted
to execute a promissory note as partial or full consideration for the purchase
of Shares under this Plan will be required to pledge and deposit with Intiva all
or part of the Shares so purchased as collateral to secure the payment of the
Participant’s obligation to Intiva under the promissory note; provided, however,
that the Committee may require or accept other or additional forms of collateral
to secure the payment of such obligation and, in any event, Intiva will have
full recourse against the Participant under the promissory note notwithstanding
any pledge of the Participant’s Shares or other collateral. In connection with
any pledge of the Shares, the Participant will be required to execute and
deliver a written pledge agreement in such form as the Committee will from time
to time approve. The Shares purchased with the promissory note may be released
from the pledge on a pro rata basis as the promissory note is paid.

 

16. REPRICING; EXCHANGE AND BUYOUT OF AWARDS. Without prior stockholder approval
the Committee may (a) reprice Options or SARs (and where such repricing is a
reduction in the Exercise Price of outstanding Options or SARs, the consent of
the affected Participants is not required provided written notice is provided to
them, notwithstanding any adverse tax consequences to them arising from the
repricing), and (b) with the consent of the respective Participants (unless not
required pursuant to Section 5.9 of the Plan), pay cash or issue new Awards in
exchange for the surrender and cancellation of any, or all, outstanding Awards.

 

Intiva BioPharma Inc. 2018 Equity Incentive Plan - Page 13

 

 

17. SECURITIES LAW AND OTHER REGULATORY COMPLIANCE. An Award will not be
effective unless such Award is in compliance with all applicable U.S. and
foreign federal and state securities, exchange control or other laws, rules and
regulations of any governmental body, and the requirements of any stock exchange
or automated quotation system upon which the Shares may then be listed or
quoted, as they are in effect on the date of grant of the Award and also on the
date of exercise or other issuance. Notwithstanding any other provision in this
Plan, Intiva will have no obligation to issue or deliver certificates for Shares
under this Plan prior to: (a) obtaining any approvals from governmental agencies
that Intiva determines are necessary or advisable; and/or (b) completion of any
registration or other qualification of such Shares under any state or federal or
foreign law or ruling of any governmental body that Intiva determines to be
necessary or advisable. Intiva will be under no obligation to register the
Shares with the SEC or to effect compliance with the registration, qualification
or listing requirements of any foreign or state securities laws, exchange
control laws, stock exchange or automated quotation system, and Intiva will have
no liability for any inability or failure to do so.

 

18. NO OBLIGATION TO EMPLOY. Nothing in this Plan or any Award granted under
this Plan will confer or be deemed to confer on any Participant any right to
continue in the employ of, or to continue any other relationship with, Intiva or
any Parent, Subsidiary or Affiliate or limit in any way the right of Intiva or
any Parent, Subsidiary or Affiliate to terminate Participant’s employment or
other relationship at any time.

 

19. CORPORATE TRANSACTIONS.

 

19.1. Assumption or Replacement of Awards by Successor. In the event of a
Corporate Transaction any or all outstanding Awards may be assumed or replaced
by the successor corporation, which assumption or replacement will be binding on
all Participants. In the alternative, the successor corporation may substitute
equivalent Awards or provide substantially similar consideration to Participants
as was provided to stockholders (after taking into account the existing
provisions of the Awards). The successor corporation may also issue, in place of
outstanding Shares of Intiva held by the Participant, substantially similar
shares or other property subject to repurchase restrictions no less favorable to
the Participant. In the event such successor or acquiring corporation (if any)
refuses to assume, convert, replace or substitute Awards, as provided above,
pursuant to a Corporate Transaction, then notwithstanding any other provision in
this Plan to the contrary, such Awards will have their vesting accelerate as to
all shares subject to such Award (and any applicable right of repurchase fully
lapse) immediately prior to the Corporate Transaction. In addition, in the event
such successor or acquiring corporation (if any) refuses to assume, convert,
replace or substitute Awards, as provided above, pursuant to a Corporate
Transaction, the Committee will notify the Participant in writing or
electronically that such Award will be exercisable for a period of time
determined by the Committee in its sole discretion, and such Award will
terminate upon the expiration of such period. Awards need not be treated
similarly in a Corporate Transaction.

 

19.2. Assumption of Awards by Intiva. Intiva, from time to time, also may
substitute or assume outstanding awards granted by another company, whether in
connection with an acquisition of such other company or otherwise, by either;
(a) granting an Award under this Plan in substitution of such other company’s
award; or (b) assuming such award as if it had been granted under this Plan if
the terms of such assumed award could be applied to an Award granted under this
Plan. Such substitution or assumption will be permissible if the holder of the
substituted or assumed award would have been eligible to be granted an Award
under this Plan if the other company had applied the rules of this Plan to such
grant. In the event Intiva assumes an award granted by another company, the
terms and conditions of such award will remain unchanged (except that the
Purchase Price or the Exercise Price, as the case may be, and the number and
nature of Shares issuable upon exercise or settlement of any such Award will be
adjusted appropriately pursuant to Section 424(a) of the Code). In the event
Intiva elects to grant a new Option in substitution rather than assuming an
existing option, such new Option may be granted with a similarly adjusted
Exercise Price. Substitute Awards will not reduce the number of Shares
authorized for grant under the Plan or authorized for grant to a Participant in
a calendar year.

 

Intiva BioPharma Inc. 2018 Equity Incentive Plan - Page 14

 

 

19.3. Non-Employee Directors’ Awards. Notwithstanding any provision to the
contrary herein, in the event of a Corporate Transaction, the vesting of all
Awards granted to Non-Employee Directors will accelerate and such Awards will
become exercisable (as applicable) in full prior to the consummation of such
event at such times and on such conditions as the Committee determines.

 

20. ADOPTION AND STOCKHOLDER APPROVAL. This Plan will be submitted for the
approval of Intiva’s stockholders, consistent with applicable laws, within
twelve (12) months before or after the date this Plan is adopted by the Board.

 

21. TERM OF PLAN/GOVERNING LAW. Unless earlier terminated as provided herein,
this Plan will become effective on the Effective Date and will terminate ten
(10) years from the date this Plan is adopted by the Board. This Plan and all
Awards granted hereunder will be governed by and construed in accordance with
the laws of the State of Delaware (excluding its conflict of laws rules).

 

22. AMENDMENT OR TERMINATION OF PLAN. The Board may at any time terminate or
amend this Plan in any respect, including, without limitation, amendment of any
form of Award Agreement or instrument to be executed pursuant to this Plan;
provided, however, that the Board will not, without the approval of the
stockholders of Intiva, amend this Plan in any manner that requires such
stockholder approval; provided further, that a Participant’s Award will be
governed by the version of this Plan then in effect at the time such Award was
granted. No termination or amendment of the Plan will affect any
then-outstanding Award unless expressly provided by the Committee. In any event,
no termination or amendment of the Plan or any outstanding Award may adversely
affect any then outstanding Award without the consent of the Participant, unless
such termination or amendment is necessary to comply with applicable law,
regulation or rule.

 

23. NONEXCLUSIVITY OF THE PLAN. Neither the adoption of this Plan by the Board,
the submission of this Plan to the stockholders of Intiva for approval, nor any
provision of this Plan will be construed as creating any limitations on the
power of the Board to adopt such additional compensation arrangements as it may
deem desirable, including, without limitation, the granting of stock awards and
bonuses otherwise than under this Plan, and such arrangements may be either
generally applicable or applicable only in specific cases.

 

24. INSIDER TRADING POLICY. Each Participant who receives an Award will comply
with any policy adopted by Intiva from time to time covering transactions in
Intiva’s securities by Employees, officers and/or directors of Intiva, as well
as with any applicable insider trading or market abuse laws to which the
Participant may be subject.

 

Intiva BioPharma Inc. 2018 Equity Incentive Plan - Page 15

 

 

25. ALL AWARDS SUBJECT TO COMPANY CLAWBACK OR RECOUPMENT POLICY. All Awards,
subject to applicable law, will be subject to clawback or recoupment pursuant to
any compensation clawback or recoupment policy adopted by the Board or required
by law during the term of Participant’s employment or other service with Intiva
that is applicable to executive officers, employees, directors or other service
providers of Intiva, and in addition to any other remedies available under such
policy and applicable law, may require the cancellation of outstanding Awards
and the recoupment of any gains realized with respect to Awards.

 

26. DEFINITIONS. As used in this Plan, and except as elsewhere defined herein,
the following terms will have the following meanings:

 

26.1. “Affiliate” means (i) any entity that, directly or indirectly, is
controlled by, controls or is under common control with, Intiva and (ii) any
entity in which Intiva has a significant equity interest, in either case as
determined by the Committee, whether now or hereafter existing.

 

26.2. “Award” means any award under the Plan, including any Option, Restricted
Stock, Stock Bonus, or Stock Appreciation Right.

 

26.3. “Award Agreement” means, with respect to each Award, the written or
electronic agreement between Intiva and the Participant setting forth the terms
and conditions of the Award, and country-specific appendix thereto for grants to
non-U.S. Participants, which will be in substantially a form (which need not be
the same for each Participant) that the Committee (or in the case of Award
agreements that are not used for Insiders, the Committee’s delegate(s)) has from
time to time approved, and will comply with and be subject to the terms and
conditions of this Plan.

 

26.4. “Award Transfer Program” means any program instituted by the Committee
which would permit Participants the opportunity to transfer any outstanding
Awards to a financial institution or other person or entity approved by the
Committee.

 

26.5. “Board” means the Board of Directors of Intiva.

 

26.6. “Cause” means a determination by Intiva that the Participant has committed
an act or acts constituting any of the following: (i) dishonesty, fraud,
misconduct or negligence in connection with Intiva duties, (ii) unauthorized
disclosure or use of Intiva’s confidential or proprietary information, (iii)
misappropriation of a business opportunity of Intiva, (iv) materially aiding a
Intiva competitor, (v) a felony conviction; or (vi) failure or refusal to attend
to the duties or obligations of the Participant’s position, or to comply with
Intiva’s rules, policies or procedures. The determination as to whether a
Participant is being terminated for Cause will be made in good faith by Intiva
and will be final and binding on the Participant. The foregoing definition does
not in any way limit Intiva’s ability to terminate a Participant’s employment or
consulting relationship at any time as provided in Section 18 above, and the
term “Intiva” will be interpreted to include any Subsidiary or Parent, as
appropriate. Notwithstanding the foregoing, the foregoing definition of “Cause”
may, in part or in whole, be modified or replaced in each individual employment
agreement, Award Agreement or other applicable agreement with any Participant,
provided that such document supersedes the definition provided in this Section
26.6.

 

Intiva BioPharma Inc. 2018 Equity Incentive Plan - Page 16

 

 

26.7. “Code” means the United States Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder.

 

26.8. “Committee” means the Compensation Committee of the Board or those persons
to whom administration of the Plan, or part of the Plan, has been delegated as
permitted by law.

 

26.9. “Common Stock” means the common stock of Intiva.

 

26.10. “Consultant” means any natural person, including an advisor or
independent contractor, engaged by Intiva or a Parent, Subsidiary or Affiliate
to render services to such entity.

 

26.11. “Corporate Transaction” means the occurrence of any of the following
events: (a) any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of
the Exchange Act), directly or indirectly, of securities of Intiva representing
more than fifty percent (50%) of the total voting power represented by Intiva’s
then-outstanding voting securities; provided, however, that for purposes of this
subclause (a) the acquisition of additional securities by any one Person who is
considered to own more than fifty percent (50%) of the total voting power of the
securities of Intiva will not be considered a Corporate Transaction; (b) the
consummation of the sale or disposition by Intiva of all or substantially all of
Intiva’s assets; (c) the consummation of a merger or consolidation of Intiva
with any other corporation, other than a merger or consolidation which would
result in the voting securities of Intiva outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
Intiva or such surviving entity or its parent outstanding immediately after such
merger or consolidation; (d) any other transaction which qualifies as a
“corporate transaction” under Section 424(a) of the Code wherein the
stockholders of Intiva give up all of their equity interest in Intiva (except
for the acquisition, sale or transfer of all or substantially all of the
outstanding shares of capital stock of Intiva) or (e) a change in the effective
control of Intiva that occurs on the date that a majority of members of the
Board is replaced during any twelve (12) month period by members of the Board
whose appointment or election is not endorsed by a majority of the members of
the Board prior to the date of the appointment or election. For purpose of this
subclause (e), if any Person is considered to be in effective control of Intiva,
the acquisition of additional control of Intiva by the same Person will not be
considered a Corporate Transaction. For purposes of this definition, Persons
will be considered to be acting as a group if they are owners of a corporation
that enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with Intiva. Notwithstanding the foregoing, to the
extent that any amount constituting deferred compensation (as defined in Section
409A of the Code) would become payable under this Plan by reason of a Corporate
Transaction, such amount will become payable only if the event constituting a
Corporate Transaction would also qualify as a change in ownership or effective
control of Intiva or a change in the ownership of a substantial portion of the
assets of Intiva, each as defined within the meaning of Code Section 409A, as it
has been and may be amended from time to time, and any proposed or final
Treasury Regulations and IRS guidance that has been promulgated or may be
promulgated thereunder from time to time.

 

Intiva BioPharma Inc. 2018 Equity Incentive Plan - Page 17

 

 

26.12. “Director” means a member of the Board.

 

26.13. “Disability” means in the case of incentive stock options, total and
permanent disability as defined in Section 22(e)(3) of the Code and in the case
of other Awards, that the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.

 

26.14. “Dividend Equivalent Right” means the right of a Participant, granted at
the discretion of the Committee or as otherwise provided by the Plan, to receive
a credit for the account of such Participant in an amount equal to the cash,
stock or other property dividends in amounts equal equivalent to cash, stock or
other property dividends for each Share represented by an Award held by such
Participant.

 

26.15. “Effective Date” means March __, 2018.

 

26.16. “Employee” means any person, including Officers and Directors, providing
services as an employee to Intiva or any Parent, Subsidiary or Affiliate.
Neither service as a Director nor payment of a director’s fee by Intiva will be
sufficient to constitute “employment” by Intiva.

 

26.17. “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended.

 

26.18. “Exchange Program” means a program pursuant to which (a) outstanding
Awards are surrendered, cancelled or exchanged for cash, the same type of Award
or a different Award (or combination thereof) or (b) the exercise price of an
outstanding Award is increased or reduced.

 

26.19. “Exercise Price” means, with respect to an Option, the price at which a
holder may purchase the Shares issuable upon exercise of an Option and with
respect to a SAR, the price at which the SAR is granted to the holder thereof.

 

26.20. “Fair Market Value” means, as of any date, the value of a share of
Intiva’s Common Stock determined as follows:

 

(a) if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal or such other source
as the Committee deems reliable;

 

(b) if such Common Stock is publicly traded but is neither listed nor admitted
to trading on a national securities exchange, the average of the closing bid and
asked prices on the date of determination as reported in The Wall Street Journal
or such other source as the Committee deems reliable; or

 

Intiva BioPharma Inc. 2018 Equity Incentive Plan - Page 18

 

 

(c) if none of the foregoing is applicable, by the Board or the Committee in
good faith.

 

26.21. “Insider” means an officer or director of Intiva or any other person
whose transactions in Intiva’s Common Stock are subject to Section 16 of the
Exchange Act.

 

26.22. “Intiva” means Intiva BioPharma Inc., a Delaware corporation, or any
successor corporation.

 

26.23. “IRS” means the United States Internal Revenue Service.

 

26.24. “Non-Employee Director” means a Director who is not an Employee of Intiva
or any Parent, Subsidiary or Affiliate.

 

26.25. “Option” means an award of an option to purchase Shares pursuant to
Section 5.

 

26.26. “Parent” means any corporation (other than Intiva) in an unbroken chain
of corporations ending with Intiva if each of such corporations other than
Intiva owns stock possessing fifty percent (50%) or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.

 

26.27. “Participant” means a person who holds an Award under this Plan.

 

26.28. “Performance Factors” means any of the factors selected by the Committee
and specified in an Award Agreement, from among the following objective
measures, either individually, alternatively or in any combination, applied to
Intiva as a whole or any business unit or Subsidiary, either individually,
alternatively, or in any combination, on a GAAP or non-GAAP basis, and measured,
to the extent applicable on an absolute basis or relative to a pre-established
target, to determine whether the performance goals established by the Committee
with respect to applicable Awards have been satisfied:

 

(a) Profit Before Tax;

 

(b) Billings;

 

(c) Revenue;

 

(d) Net revenue;

 

(e) Earnings (which may include earnings before interest and taxes, earnings
before taxes, net earnings, stock-based compensation expenses, depreciation and
amortization);

 

(f) Operating income;

 

(g) Operating margin;

 

Intiva BioPharma Inc. 2018 Equity Incentive Plan - Page 19

 

 

(h) Operating profit;

 

(i) Controllable operating profit, or net operating profit;

 

(j) Net Profit;

 

(k) Gross margin;

 

(l) Operating expenses or operating expenses as a percentage of revenue;

 

(m) Net income;

 

(n) Earnings per share;

 

(o) Total stockholder return;

 

(p) Market share;

 

(q) Return on assets or net assets;

 

(r) Intiva’s stock price;

 

(s) Growth in stockholder value relative to a pre-determined index;

 

(t) Return on equity;

 

(u) Return on invested capital;

 

(v) Cash Flow (including free cash flow or operating cash flows);

 

(w) Cash conversion cycle;

 

(x) Economic value added;

 

(y) Individual confidential business objectives;

 

(z) Contract awards or backlog;

 

(aa) Overhead or other expense reduction;

 

(bb) Credit rating;

 

(cc) Strategic plan development and implementation;

 

(dd) Succession plan development and implementation;

 

(ee) Customer indicators and/or satisfaction;

 

(ff) New product invention or innovation;

 

(gg) Attainment of research and development milestones;

 

(hh) Improvements in productivity;

 

Intiva BioPharma Inc. 2018 Equity Incentive Plan - Page 20

 

 

(jj) Attainment of objective operating goals and employee metrics;

 

(jj) Sales;

 

(kk) Expenses;

 

(ll) Balance of cash, cash equivalents and marketable securities;

 

(mm) Completion of an identified special project;

 

(nn) Completion of a joint venture or other corporate transaction;

 

(oo) Employee satisfaction and/or retention;

 

(pp) Research and development expenses;

 

(qq) Working capital targets and changes in working capital; and

 

(rr) Any other metric that is capable of measurement as determined by the
Committee.

 

The Committee may, in recognition of unusual or non-recurring items such as
acquisition-related activities or changes in applicable accounting rules,
provide for one or more equitable adjustments (based on objective standards) to
the Performance Factors to preserve the Committee’s original intent regarding
the Performance Factors at the time of the initial award grant. It is within the
sole discretion of the Committee to make or not make any such equitable
adjustments.

 

26.29. “Performance Period” means one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Factors will be measured for the purpose
of determining a Participant’s right to, and the payment of, a Performance
Award.

 

26.30. “Permitted Transferee” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law (including adoptive relationships) of the Employee, any person
sharing the Employee’s household (other than a tenant or employee), a trust in
which these persons (or the Employee) have more than 50% of the beneficial
interest, a foundation in which these persons (or the Employee) control the
management of assets, and any other entity in which these persons (or the
Employee) own more than 50% of the voting interests.

 

26.31. “Plan” means this Intiva BioPharma Inc. 2018 Equity Incentive Plan.

 

26.32. “Purchase Price” means the price to be paid for Shares acquired under the
Plan, other than Shares acquired upon exercise of an Option or SAR.

 

Intiva BioPharma Inc. 2018 Equity Incentive Plan - Page 21

 

 

26.33. “Restricted Stock Award” means an award of Shares pursuant to Section 6
or Section 10 of the Plan, or issued pursuant to the early exercise of an
Option.

 

26.34. “SEC” means the United States Securities and Exchange Commission.

 

26.35. “Securities Act” means the United States Securities Act of 1933, as
amended.

 

26.36. “Service” will mean service as an Employee, Consultant, Director or
Non-Employee Director, to Intiva or a Parent, Subsidiary or Affiliate, subject
to such further limitations as may be set forth in the Plan or the applicable
Award Agreement. An Employee will not be deemed to have ceased to provide
Service in the case of (a) sick leave, (b) military leave, or (c) any other
leave of absence approved by Intiva; provided, that such leave is for a period
of not more than 90 days unless reemployment upon the expiration of such leave
is guaranteed by contract or statute. Notwithstanding anything to the contrary,
an Employee will not be deemed to have ceased to provide Service if a formal
policy adopted from time to time by Intiva and issued and promulgated to
employees in writing provides otherwise. In the case of any Employee on an
approved leave of absence or a reduction in hours worked (for illustrative
purposes only, a change in schedule from that of full-time to part-time), the
Committee may make such provisions respecting suspension or modification of
vesting of the Award while on leave from the employ of Intiva or a Parent,
Subsidiary or Affiliate or during such change in working hours as it may deem
appropriate, except that in no event may an Award be exercised after the
expiration of the term set forth in the applicable Award Agreement. In the event
of military or other protected leave, if required by applicable laws, vesting
will continue for the longest period that vesting continues under any other
statutory or Intiva-approved leave of absence and, upon a Participant’s
returning from military leave, he or she will be given vesting credit with
respect to Awards to the same extent as would have applied had the Participant
continued to provide Service to Intiva throughout the leave on the same terms as
he or she was providing Service immediately prior to such leave. An Employee
will have terminated employment as of the date he or she ceases to provide
Service (regardless of whether the termination is in breach of local employment
laws or is later found to be invalid) and employment will not be extended by any
notice period or garden leave mandated by local law, provided however, that a
change in status from an Employee to a Consultant or a Non-Employee Director (or
vice versa) will not terminate a Participant’s Service, unless determined by the
Committee, in its discretion. The Committee will have sole discretion to
determine whether a Participant has ceased to provide Service and the effective
date on which the Participant ceased to provide Service.

 

26.37. “Shares” means shares of Intiva’s Common Stock and the common stock of
any successor entity.

 

26.38. “Stock Appreciation Right” means an Award granted pursuant to Section 8
or Section 10 of the Plan.

 

26.39. “Stock Bonus” means an Award granted pursuant to Section 7 or Section 10
of the Plan.

 

Intiva BioPharma Inc. 2018 Equity Incentive Plan - Page 22

 

 

26.40. “Subsidiary” means any corporation (other than Intiva) in an unbroken
chain of corporations beginning with Intiva if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

 

26.41. “Treasury Regulations” means regulations promulgated by the United States
Treasury Department.

 

26.42. “Unvested Shares” means Shares that have not yet vested or are subject to
a right of repurchase in favor of Intiva (or any successor thereto).

 

Intiva BioPharma Inc. 2018 Equity Incentive Plan - Page 23

 

 



